REJOINDER
Claim 1 is directed to an allowable product. Withdrawn claim 16 has been amended via examiner’s amendment to include all of the structure of the allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/27/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Braden Katterheinrich on 10/27/2021.
The application has been amended as follows: 

Claim 1: in the last line of the claim, “width.” has been replaced with --width, wherein the first other portion extends a first length measured from the housing to the portion of greater width, wherein the width of the first other portion is uniform along the entire first length.--

Claim 10: in the last line of the claim, “width.” has been replaced with --width, wherein the first other portion extends a first length measured from the housing to the portion of greater width, wherein the width of the first other portion is uniform along the entire first length.--

Claim 12 is canceled.

Claim 22 is canceled.

Claim 23: in line 1, “a first length” has been replaced with --a second length--.
Claim 23: in line 3, “the entire first length” has been replaced with --the entire second length--.

Claim 24: in line 1, “a first length” has been replaced with --a second length--.
Claim 24: in line 3, “the entire first length” has been replaced with --the entire second length--.

Claim 27: in line 1, “a first length” has been replaced with --a second length--.
Claim 27: in line 3, “the entire first length” has been replaced with --the entire second length--.

Claim 28: in line 1, “the depth” has been replaced with --the depth of the inserter--.

Claim 16: in lines 8-12, “an inserter arranged at and extending from the distal portion of the housing and having at least a portion comprising a greater width than at least one other portion of the inserter, the inserter includes a flat external surface along at least the portion comprising the greater width;” has been replaced with
 --an inserter fixedly attached to and extending from the distal portion of the housing adjacent to and without extending into the distal opening, the inserter having at least a portion comprising a greater width between a first and second other portion of the inserter having a lesser width with the first other portion extending from the distal portion of the housing and the first and second other portion being approximately of equal width and the portion of greater width of the inserter includes a width that is less than a width of the distal portion of the housing, wherein the inserter includes a flat external surface along at least the portion comprising the greater width and wherein the first other portion extends a first length measured from the housing to the portion of greater width, wherein the width of the first other portion is uniform along the entire first length;--.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0220547 to Holland discloses an introducer comprising a housing (e.g., 35, numbered in fig. 3) and an inserter (30) fixedly attached to and extending from a first surface of the distal portion of the housing, the inserter having a greater width portion 

US 2013/0158587 to Euteneuer et al. discloses an introducer comprising a housing (e.g., 304; fig. 10D) and an inserter (387) fixedly attached to and extending from a first surface of the distal portion of the housing, the inserter having a greater width portion (consider one of the maximum width portions near middle of inserter 387) between first and second other portions having a lesser width (portions on either side of a maximum width portion are smaller due to the tapering/serrated structure of 387; fig. 10D), the insertor having a flat external surface along at least the greater width portion. The greater width portion of the inserter includes a width that is less than a width of the distal portion of the housing (fig. 10D). However, Euteneuer fails to disclose wherein the first other portion extends a first length measured from the housing to the portion of greater width, wherein the width of the first other portion is uniform along the entire first length

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/27/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771